PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,635,803
Issue Date: 28 Jan 2014
Application No. 13/043,354
Filing or 371(c) Date: 8 Mar 2011
Attorney Docket No. 11771.005
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed January 26, 2021 (certificate of mailing date January 22, 2021), to accept the unintentionally delayed payment of the 3 ½ year maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.
37 CFR 1.33(b) provides:
Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record whoacts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
In this case, the applicant is Mark A. Cartwright. 

The petition, filed January 26, 2021, was not signed by anyone. Likewise, the certification of micro entity status, filed January 26, 2021, was not signed by anyone. These unsigned documents cannot be accepted. Therefore, the merits of the petition itself will not be addressed in this decision. 

Patentee may physically sign the aforementioned documents or s-sign them. 37 CFR 1.4(d)(1) and (2). A proper s-signature for patentee would be “/Mark A. Cartwright/”, but without the quotation marks. A registered practitioner may sign the documents, also.

Regarding fees due:  Until micro entity status is established via a properly executed Certification of Micro Entity Status (Gross Income Basis), patentee is responsible for paying small entity fees.

Please be sure to request a refund for any overpayments in the future-filed petition. Petitioner paid $1,145 when submitting the present petition. A micro entity applicant only needs to pay a $500 3 ½ year maintenance fee and a $525 petition fee, for a total of $1025. Petitioner overpaid by $120.

The address listed on the petition is not the current address of record. As a one time courtesy, a copy is being mailed to the address listed on the petition. All future correspondence will be mailed solely to the address of record. If a change of correspondence address is in order, please complete and file form CHANGE OF CORRESPONDENCE ADDRESS PATENT – PTO/AIA  123.  If patentee would like to receive future reminders about upcoming maintenance fees, patentee should file a Request for Customer Number – PTO/SB/125A and a “FEE ADDRESS” INDICATION FORM – PTO/AIA /47.

Petitioner is encouraged to file a properly signed petition under 37 CFR 1.378(b), a properly signed Certification of Micro Entity Status (Gross Income Basis), and appropriate documents to ensure follow-up communications from the Office reach patentee.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions


Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


CC:	MARK A. CARTWRIGHT
	8776 FOREST HILL DRIVE
	BATON ROUGE, LA 70809